Citation Nr: 0832463	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to January 23, 
2008 for a 20 percent rating for sensorimotor neuropathy of 
the right lower extremity.  

2.  Entitlement to an effective date prior to January 23, 
2008 for a 20 percent rating for sensorimotor neuropathy of 
the left lower extremity.  

3.  Entitlement to an effective date prior to January 23, 
2008 for a 20 percent rating for a benign right hand tremor.  


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1971 
and from April 1981 to December 2000.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2003 RO rating decision, which, inter 
alia, continued separate noncompensable evaluations for 
sensorimotor neuropathy of the left and right lower 
extremities and for a right hand tremor, effective January 1, 
2001.  In May 2004, the veteran filed a notice of 
disagreement (NOD), and a statement of the case (SOC) was 
issued in December 2005.  In February 2006, the veteran filed 
a VA Form 9, Appeal to Board of Veterans' Appeals.  

In August 2006, the veteran testified before the undersigned 
in Washington, D.C.  A transcript of that hearing is of 
record.  The Board remanded the aforementioned increased 
rating claims, the only issues perfected for appeal, for 
additional development in August 2007.  In a February 2008 
rating decision issued in May 2008, the veteran was granted 
separate 20 percent ratings for neuropathy of the left and 
right lower extremities and for a right hand tremor, 
effective from January 23, 2008.  The veteran filed an NOD in 
June 2008, with regard to the effective dates of the assigned 
20 percent ratings granted in the February 2008 decision and 
issued in May 2008.  Also in his June 2008 NOD, the veteran 
indicated that he was satisfied with each of the assigned 20 
percent ratings.  The Board construes this statement as a 
withdrawal of his increased rating appeals.  38 C.F.R. § 
20.204 (2007).  Thus, these issues are no longer on appeal, 
and the only issues to be addressed are as described on the 
title page of this remand.  

The effective date issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

REMAND

The veteran has timely expressed disagreement with the 
effective date of January 23, 2008 for the 20 percent ratings 
for sensorimotor neuropathy of the right and left lower 
extremities and for a right hand tremor, assigned in the 
February 2008 rating decision that was issued in May 2008.  
By filing an NOD, the veteran has initiated appellate review 
of the as yet unaddressed effective date issues.  The next 
step in the appellate process is for the RO/AMC to issue the 
veteran an SOC.  See 38 C.F.R. § 19.29 (2007); Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).  Consequently, this matter must be 
remanded for the issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status; a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2007).  

Accordingly, the case is REMANDED for the following action:

With respect to the issues of entitlement to earlier 
effective dates for the assigned 20 percent evaluations 
for neuropathy of the left and right lower extremities 
and of a right hand tremor, the RO should issue the 
veteran an SOC in accordance with 38 U.S.C.A. § 7105.  
Along with the SOC, the RO must furnish the veteran with 
a VA Form 9, and afford him the applicable time period 
for perfecting an appeal as to any issue.  The veteran 
is hereby reminded that appellate consideration of the 
matters identified above may only be obtained if a 
timely appeal is perfected.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




